Rao, Chief Judge:
Certain articles covered by the above-enumerated protest were classified by the collector of customs as parts of bicycles in paragraph 371 of the Tariff Act of 1930 and assessed with duty at the rate of 30 per centum ad valorem.
Plaintiff herein contends that said merchandise should properly have been classified as electrical signaling apparatus, in chief value of metal, in paragraph 353 of said act, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, for which duty at the rate of 10% per centum ad valorem is provided.
This case has been submitted for decision upon the following stipulation of fact:
IT IS HEREBY STIPUBATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed JZ by Examiner J. Zeikel on the invoice accompanying the above captioned protest, which were classified with duty at 30% ad valorem under Paragraph 371, Tariff Act of 1930, as modified (T.D. 51802), consist of battery operated directional signals that are optional accessories for bicycles and not essential parts thereof. Said directional signals are designed to signal electrically (not laboratory apparatus), are in chief value of metal, and have as an essential feature an electrical element or device.
Plaintiff abandons all protest claims except for the claim at 10%% under Paragraph 353 as modified, T.D. 54108 (electrical signaling apparatus).
Upon the agreed facts of record, we hold that the items of merchandise marked and initialed as aforesaid should properly have been classified as electrical signaling apparatus, in chief value of metal, in paragraph 353 of the Tariff Act of 1930, as modified by the sixth protocol, supra, and subjected to duty at the rate of 10% per centum ad valorem. That claim in the protest is, therefore, sustained. All other claims, having been abandoned, are dismissed.
Judgment will be entered accordingly.